Case: 4:16-cv-01631-JAR Doc. #: 175 Filed: 02/17/21 Page: 1 of 5 PageID #: 5063




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


PHYLLIS SCHLAFLY REVOCABLE                       )
TRUST, et al.,                                   )
                                                 )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )   No. 4:16-CV-01631-JAR
                                                 )
ANNE CORI, et al.,                               )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Anne Cori’s Motion to Compel Discovery,

(Doc. No. 159) and Plaintiffs’ Motion for Protective Order (Doc. No. 160). The motions are fully

briefed and ready for disposition. For the following reasons, the motions will be denied.

       Background

       This case was initially filed in October of 2016. The parties in this matter are embroiled in

numerous lawsuits in other state and federal courts. On May 21, 2020, this Court entered a Case

Management Order setting a schedule for this case. (Doc. No. 123). Then, Plaintiffs moved to add

SpearTip as a defendant. (Doc. No. 135). The Court granted Plaintiffs’ motion and vacated the

Case Management Order “to be reset upon later instruction.” (Doc. No. 137). The case

management order has not been reset.

       Defendants filed their motions to dismiss Plaintiffs’ Second Amended Complaint on

August 25, 2020. (Doc. Nos. 140, 142). While those motions were pending before the Court, the

parties began discovery. On October 20, 2020, Defendant Anne Cori (“Cori”) served her written

discovery on Plaintiffs. (Doc. No. 160). Assuming the discovery requests were properly made
Case: 4:16-cv-01631-JAR Doc. #: 175 Filed: 02/17/21 Page: 2 of 5 PageID #: 5064




despite the fact that there is no case management order in effect, Plaintiffs’ responses were due on

or before November 19, 2020. Fed. R. Civ. P. 33(b)(2); 34(b)(2)(A). On November 17, 2020,

Plaintiffs’ counsel sent an email to Cori’s counsel requesting an extension of sixty days to respond

to the written discovery requests. On November 18, 2020, Cori responded that they would not

agree to a 60-day extension. On November 30, 2020, Cori’s counsel contacted Plaintiffs’ counsel

again. Cori proposed Plaintiffs have until December 18, 2020 to respond to the discovery requests

without any objections. Plaintiffs refused to waive their objections and the parties could not come

to an agreement on the discovery dispute.

       On December 14, 2020, Cori moved to compel Plaintiffs to respond to the discovery

requests without objection, and for the costs incurred in making this objection. (Doc. No. 159). On

December 15, 2020, Plaintiffs moved for a protective order granting them additional time to

respond to Cori’s discovery requests, limiting the scope of the documents Cori may receive, and

allowing Plaintiffs to designate certain information as privileged or confidential. (Doc. No. 160).

Since those motions have been filed, Plaintiffs have provided 1,967 pages of documents to Cori.

(Doc. No. 165).

       Legal standard

       Federal Rule of Civil Procedure 37(a) governs motions to compel discovery responses.

Rule 37(a)(3)(B) provides that a party seeking discovery may move for an order compelling

production or answers against another party when the latter has failed to produce documents

requested under Federal Rule of Civil Procedure 34 or to answer interrogatories under Federal

Rule of Civil Procedure 33. Fed. R. Civ. P. 37(a)(3)(B)(iii)–(iv). The party resisting discovery

must show specifically how the requested discovery is not relevant or otherwise objectionable.

Fed. R. Civ. P. 33 (b) (3)-(4); 34(b)(2)(B).
Case: 4:16-cv-01631-JAR Doc. #: 175 Filed: 02/17/21 Page: 3 of 5 PageID #: 5065




        Federal Rule of Civil Procedure 33(b)(4) provides that “[a]ll grounds for an objection to

an interrogatory must be stated with specificity.” “Any ground not stated in a timely objection is

waived unless the court, for good cause, excuses the failure.” Fed. R. Civ. P. 33(b)(4); see also

BancorpSouth Bank v. RWM Props. II, LLC, No. 4:11-CV-373 (JCH), 2012 WL 3939972, at *1

(E.D. Mo. Sept. 10, 2012) (“Even an objection that the information sought is privileged is waived

by a failure to make it within the proper time limits.”). Although Rules 33(b)(4) and 34(b)(2)

contain different language describing the means for objecting to interrogatories and requests for

production, “courts uniformly conclude that an objection [to either] may be waived if it is not

timely raised and good cause for the delay is not shown.” Talevski v. Carter, No. 2:05-CV-184,

2007 WL 1797634, at *3 (N.D. Ind. 2007); e.g., Fonville v. D.C., 230 F.R.D. 38, 42 (D.D.C. 2005)

(“Unlike Rule 33, Rule 34 does not contain an automatic waiver provision as a consequence of

failing to file a timely objection, but there is no reason to interpret the two rules differently.”); see

also BancorpSouth Bank, 2012 WL 3939972, at *1 (summarizing Rule 33(b)(4) and stating that

“[t]he same waiver rule applies under Rule 34”).

        A district court has considerable discretion in handling pretrial discovery, Chavis Van &

Storage of Myrtle Beach, Inc. v. United Van Lines, LLC, 784 F.3d 1183, 1198 (8th Cir. 2015),

and will limit discovery if it determines, inter alia, that the burden or expense of the proposed

discovery outweighs its likely benefit, Burt v. Charter Commc’ns, Inc., No. 4:16CV1670 RLW,

2017 WL 3912342, at *1 (E.D. Mo. Sept. 5, 2017) (quoting Roberts v. Shawnee Mission Ford,

Inc., 352 F.3d 358, 361 (8th Cir. 2003)). “Further, modern cases trend toward allowing trial courts

great discretion in determining whether a waiver of discovery objections has been effected.” CRST

Expedited, Inc. v. Swift Transportation Co. of Arizona, LLC, 328 F.R.D. 231, 235 (N.D. Iowa

2018) See also, Blumenthal v. Drudge, 186 F.R.D. 236, 240 (D.D.C. 1999) (Court has broad
Case: 4:16-cv-01631-JAR Doc. #: 175 Filed: 02/17/21 Page: 4 of 5 PageID #: 5066




discretion to find plaintiffs have not waived their right to raise objections); U.S. Bank Nat'l Ass'n

v. Equity Bank, No. CV 12-2023, 2014 WL 12601036, at *3–4 (D. Minn. May 7, 2014).

        Discussion

        Cori argues that, because Plaintiffs failed to object to their discovery requests by November

19, 2020, any objections are automatically waived. Cori further argue that their discovery requests

are expansive because Plaintiffs’ claims are expansive. Cori asks this Court to order Plaintiffs to

respond to their discovery requests immediately and without objection.

        In response, Plaintiffs argue that Cori is seeking information to which she is not entitled

and that their failure to object in a timely fashion can be waived in the Court’s discretion. Plaintiffs

further argue that Cori’s discovery requests are overly burdensome and not relevant. For example,

Cori requests information about “all monies personally invested by Phyllis Schlafly, which have

not been reimbursed by any organization or individual, to develop ‘her considerable political and

professional image,’” (Doc. No. 159-1 ¶14), and “all documents that refer or relate to, or otherwise

evidence, the value of Phyllis Schlafly’s name, image and likeness.” (Doc No. 159-1 ¶ 10). Cori’s

requests are broadly worded and appear to request documents spanning the entirety of Phyllis

Schlafly’s decades-long career. While the value of Phyllis Schlafly’s image is doubtless relevant,

these requests are not proportional to the needs of the case. Plaintiffs list a number of other

discovery requests they claim have limited relevance compared to the burden of production or

Plaintiffs’ interests in protecting proprietary information.

        This Court has broad discretion to handle pretrial discovery, including determining whether

a waiver of a discovery objection has been effected. See CSRT Expedited, 328 F.R.D. at 235. Here,

the Court finds that Plaintiffs’ failure to timely object to Cori’s discovery requests does not result

in a waiver of their objections. Plaintiffs clearly voiced their concerns about the breadth of Cori’s
Case: 4:16-cv-01631-JAR Doc. #: 175 Filed: 02/17/21 Page: 5 of 5 PageID #: 5067




discovery requests prior to the production deadline. Furthermore, Cori has yet to file an answer in

this case. In light of these circumstances, Cori’s motion to compel will be denied.

       Likewise, Plaintiffs’ motion for protective order will be denied. Seeking a protective order

is not the appropriate means for challenging or objecting to a party’s discovery requests under the

Federal Rules. The Court will instead order the parties to meet and confer to resolve their issues

related to the scope of discovery and jointly propose a timeframe for discovery requests for the

Court’s consideration.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion to Compel [159] is DENIED.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion for Protective Order [160] is

DENIED.

       IT IS FURTHER ORDERED that no later than February 24, 2021, the parties shall

meet and confer and submit to the Court a joint proposed schedule for discovery.



       Dated this 17th day of February, 2021.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
